Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
In this case, claim 38 is missing.

Misnumbered claims 39-43 have been renumbered 38-42.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 12-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

concave radius of curvature facing said shaft” ” is confusing, because the preamble, in claim 1, is directed to a sub-combination, i.e. the shield.

In claim 9:  “wherein said first and second side surfaces have respective first and second edges facing said stripper finger, said first and second edges each having a shape matched to a shape of said stripper finger” is confusing, because the preamble, in claim 1, is directed to a sub-combination, i.e. the shield.

In claim 12:	“wherein said first and second ventral edges have a shape matched to a shape of said end of said stripper finger” is confusing, because the preamble, in claim 1, is directed to a sub-combination, i.e. the shield.

Claims 14, 28 recite the limitation "said frame."  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pargmann et al (2006/0005522).

It should be noted that the recitation “for," “mountable,” "positionable," "attachable” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 
[AltContent: textbox (Ventral edges (same on the opposite side))][AltContent: arrow][AltContent: textbox (hole)][AltContent: arrow]
    PNG
    media_image1.png
    356
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    375
    733
    media_image2.png
    Greyscale
[AltContent: textbox (Convex side edges / ventral edges)][AltContent: textbox (Skirts )][AltContent: arrow][AltContent: arrow][AltContent: textbox (A lug at a 2nd end of the body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st side and opposite 2nd side)][AltContent: arrow][AltContent: textbox (An end surface and a 1st end of the body)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    466
    785
    media_image3.png
    Greyscale




1. A shield mountable on a rotary conveyor and positionable between a stripper finger and a shaft thereof (NOTE: the conveyor, the stripper finger and the shaft are not claim in combination), 

said shield (lower part ref. 36, shown above) comprising: 

a body having first and second ends oppositely disposed (marked up); 
positionable in facing relation to said shaft (intended use / capability is shown/taught above); 
a lug positioned at said second end of said body (marked up), said lug being attachable to said rotary conveyor for retention of said shield thereto (intended use / capability is shown/taught above); 
first and second side surfaces positioned on opposite sides of said body and extending between said end surface and said lug (shown above). 

2. The shield according to claim 1, wherein said lug is positionable between said stripper finger and said rotary conveyor (NOTE: the “conveyor” & “stripper finger” are not claimed in combination, see the preamble in cl. 1, nevertheless this feature is shown/taught above). 

3. The shield according to claim 1, wherein said end surface has a concave radius of curvature (fig 4) facing said shaft (NOTE: the “shaft” is not claimed in combination, see the preamble in cl. 1, nevertheless this feature is shown/taught above). 

4. The shield according to claim 1, wherein said lug extends substantially perpendicularly to said end surface (shown/taught above). 

adapted to receive a locating pin extending from one of said stripper fingers or said portion of said rotary conveyor (intended use / capability is shown/taught above in fig 4). 

6. The shield according to claim 2, wherein said lug defines at least one hole (marked up) adapted to receive a fastener for attaching said body to said portion of said rotary conveyor (par. 17, last sentence, a bolt fastener can be used). 

7. The shield according to claim 1, wherein said lug further comprises first and second skirts positioned in spaced relation on opposite sides of said lug, said first and second skirts extending transversely to said lug (marked up). 

8. The shield according to claim 1, wherein said first and second side surfaces are spaced apart from one another a distance that is substantially equal to a width of said stripper finger (shown/taught above). 

9. The shield according to claim 1, wherein said first and second side surfaces have respective first and second edges (marked up) facing said stripper finger, said first and second edges each having a shape matched to a shape of said stripper finger (NOTE: the “stripper finger” is not claimed in combination, see the preamble in cl. 1, nevertheless this feature is shown/taught above). 

10. The shield according to claim 9, wherein said shapes of said first and second edges comprise a convex curvature (marked up). 

11. The shield according to claim 1, wherein said first and second sides further comprise respective first and second ventral edges positionable in facing relation with an end of said stripper finger (marked up). 

12. The shield according to claim 11, wherein said first and second ventral edges have a shape matched to a shape of said end of said stripper finger (while the “stripper finger” is not claimed in combination, this design shape is shown/taught above in relation to the stripper finger). 

13. The shield according to claim 12, wherein said shape of said first and second ventral edges comprises a concave curvature (marked up). 

The following combination is already addressed above, unless otherwise noted:

14. A rotary conveyor, said rotary conveyor comprising: 
a housing (figs 1, 2); 

a plurality of tines mounted on said shaft in spaced relation to one another (24); 
a plurality of stripper fingers mounted on said housing (fig 1) in spaced relation to one another, each said tine being positioned between two said stripper fingers (32); 
at least one shield, said at least one shield being positioned between one of said stripper fingers and said shaft, said at least one shield comprising: 
a body having first and second ends oppositely disposed; 
an end surface positioned at said first end of said body, said end surface facing said shaft; 
a lug positioned at said second end of said body, said lug being attached to said frame (see antecedent issue; the lugs with the stripper fingers are mounted to the housing/stripper support 48); 
first and second side surfaces positioned on opposite sides of said body and extending between said end surface and said lug. 

15. The rotary conveyor according to claim 14, wherein said lug is positioned between said one stripper finger and said frame (see cl. 14 and fig 2). 

16. The rotary conveyor according to claim 14, wherein said end surface has a concave radius of curvature facing said shaft (addressed above, cl. 3). 



18. The rotary conveyor according to claim 15, wherein said lug defines at least one hole adapted to receive a locating pin extending from said one stripper finger or said frame (addressed above, cl. 5). 

19. The rotary conveyor according to claim 15, wherein said lug defines at least one hole adapted to receive a fastener for attaching said body to said frame (addressed above, cl. 6). 

20. The rotary conveyor according to claim 14, wherein said lug further comprises first and second skirts positioned in spaced relation on opposite sides of said lug, said first and second skirts extending transversely to said lug (addressed above, cl. 7). 

21. The rotary conveyor according to claim 14, wherein said first and second side surfaces are spaced apart from one another a distance that is substantially equal to a width of said one stripper finger (addressed above, cl. 8). 



23. The rotary conveyor according to claim 22, wherein said shapes of said first and second edges comprise a convex curvature (addressed above, cl. 10). 

24. The rotary conveyor according to claim 14, wherein said first and second sides further comprise respective first and second ventral edges positioned in facing relation with an end of said one stripper finger (addressed above, cl. 11). 

25. The rotary conveyor according to claim 24, wherein said first and second ventral edges have a shape matched to a shape of said end of said one stripper finger (addressed above, cl. 12). 

26. The rotary conveyor according to claim 25, wherein said shape of said first and second ventral edges comprises a concave curvature (addressed above, cl. 13). 

27. The rotary conveyor according to claim 14, further comprising a plurality of said shields, each said shield being positioned between a respective one of said stripper fingers and said shaft (fig 2). 

The following combination is already addressed above, unless otherwise noted:

28. A harvester (par. 14), said harvester comprising: 
a rotary conveyor comprising: a housing; 
a shaft mounted on said housing for rotation about a longitudinal axis of said shaft; 
a plurality of tines mounted on said shaft in spaced relation to one another; 
a plurality of stripper fingers mounted on said housing in spaced relation to one another, each said tine being positioned between two said stripper fingers; 
at least one shield, said at least one shield being positioned between one of said stripper fingers and said shaft, said at least one shield comprising: 
a body having first and second ends oppositely disposed; 
an end surface positioned at said first end of said body, said end surface facing said shaft; 
a lug positioned at said second end of said body, said lug being attached to said frame (same antecedent issue as in cl. 14); 
first and second side surfaces positioned on opposite sides of said body and extending between said end surface and said lug. 

29. The harvester according to claim 28, wherein said lug is positioned between said one stripper finger and said frame (addressed in re cl. 2). 

30. The harvester according to claim 28, wherein said end surface has a concave radius of curvature facing said shaft (addressed in re cl. 3). 

31. The harvester according to claim 28, wherein said lug extends substantially perpendicularly to said end surface (addressed in re cl. 4). 



33. The rotary conveyor according to claim 29, wherein said lug defines at least one hole adapted to receive a fastener for attaching said body to said frame (addressed in re cl. 6). 

34. The harvester according to claim 28, wherein said lug further comprises first and second skirts positioned in spaced relation on opposite sides of said lug, said first and second skirts extending transversely to said lug (addressed in re cl. 7). 

35. The harvester according to claim 28, wherein said first and second side surfaces are spaced apart from one another a distance that is substantially equal to a width of said one stripper finger (addressed in re cl. 8). 

36. The harvester according to claim 28, wherein said first and second side surfaces have respective first and second edges facing said one stripper finger, said first and second edges each having a shape matched to a shape of said one stripper finger (addressed in re cl. 9). 

37. The harvester according to claim 28, wherein said shapes of said first and second edges comprise a convex curvature (addressed in re cl. 10). 

38. The harvester according to claim 28, wherein said first and second sides further comprise respective first and second ventral edges positioned in facing relation with an end of said one stripper finger (addressed in re cl. 11). 

39. The harvester according to claim 38, wherein said first and second ventral edges have a shape matched to a shape of said end of said one stripper finger (addressed in re cl. 12). 

40. The harvester according to claim 39, wherein said shape of said first and second ventral edges comprises a concave curvature (addressed in re cl. 13). 

41. The harvester according to claim 28, further comprising a plurality of said shields, each said shield being positioned between a respective one of said stripper fingers and said shaft (figs 1, 2). 

42. The harvester according to claim 28, wherein said harvester comprises a baler (par. 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Smith et al (2016/0366827) teaches a stripper finger shield (fig 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671